NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 22a0100n.06

                                            No. 20-6242

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                                          )
                                                                                 FILED
 UNITED STATES OF AMERICA,                                                    Mar 04, 2022
                                                          )
                                                                          DEBORAH S. HUNT, Clerk
                                                          )
           Plaintiff-Appellee,
                                                          )
                                                          )      ON APPEAL FROM THE
                  v.                                             UNITED STATES DISTRICT
                                                          )
                                                          )      COURT FOR THE EASTERN
 WILLIAM MICHAEL FIELDS, JR.,                                    DISTRICT OF KENTUCKY
                                                          )
                                                          )
           Defendant-Appellant.
                                                          )


Before: SUTTON, Chief Judge; GIBBONS and GRIFFIN, Circuit Judges.

          GRIFFIN, Circuit Judge.

          Defendant William Fields used a cell phone to digitally record himself engaging in sexual

activity with a seventeen-year-old girl. A jury convicted Fields on two child-pornography counts,

and the district court imposed a below-Guidelines sentence of 420 months’ imprisonment. On

appeal, Fields raises several issues relating to his trial and sentence. Because none has merit, we

affirm.

                                                  I.

          We begin with two pretrial matters—the district court’s denial of a last-minute motion by

defense counsel to withdraw and a related motion to continue the trial.

          A grand jury indicted defendant on October 17, 2019. Following his initial appearance and

arraignment, the district court continued the trial three times on Fields’s motions and once on its

own due to the onset of the COVID-19 pandemic. Trial was to begin on June 1, 2020.
No. 20-6242, United States v. Fields


        Two weeks before trial, on May 19, 2020, Fields’s counsel Christopher Spedding moved

to withdraw. His sparse motion stated that during the week prior, Fields “informed Counsel that

he was retaining another attorney and that he no longer required Counsel’s services.” Several days

went by without hearing from substitute counsel, so Spedding arranged for a video conference

with Fields. But Fields “refused to speak with Counsel.” Spedding later supplemented his motion,

informing the district court that he had received several jailhouse recordings involving Fields in

which he learned that Fields “had fired [him] and retained new counsel” and that Fields “may end

up filing a bar complaint” against him.

        Spedding provided a few more details during the district court’s Friday, May 29, 2020,

hearing on the motion: during the calls, Fields “expressed his dissatisfaction with [Spedding] and

[his] approach to how the case should be resolved” and discussed firing Spedding, retaining new

counsel, and possibly filing a bar complaint against Spedding. After hearing only from Spedding

and the government, the district court concluded that, because it could not discern any “real conflict

in the case, other than there’s some disagreement about the way the matter ought to be resolved”

or breakdown in communications, it appeared that defendant was “attempting to prevent this case

from going forward” and maybe even was doing so in the hopes that the victim was not going to

stay in the state. So, the district court denied the motion “at this late stage.”

        On the following Monday morning, the first day of trial, Spedding generically asserted that

he was “not ready” and requested another continuance. Other than an apparent “logistical issue”

that prevented Spedding and Fields from conferring on Saturday (yet they did meet on Sunday),

Spedding gave the district court no other reason to continue trial. The district court denied the

motion, noting that the trial had been continued multiple times already and again noted a lack of

good cause given its finding that Fields intentionally did not prepare to avoid trial.


                                                  -2-
No. 20-6242, United States v. Fields


                                                 A.

       Generally, a criminal defendant is entitled “to choose who will represent him.” United

States v. Gonzalez–Lopez, 548 U.S. 140, 144 (2006). But “[t]he right to counsel of choice, unlike

the right to counsel . . . is not absolute. An indigent defendant has no right to have a particular

attorney represent him and therefore must demonstrate ‘good cause’ to warrant substitution of

counsel.” United States v. Iles, 906 F.2d 1122, 1130 (6th Cir. 1990). We review the district court’s

denial of a motion to withdraw for an abuse of discretion, considering “(1) the timeliness of the

motion, (2) the adequacy of the court’s inquiry into the matter, (3) the extent of the conflict

between the attorney and client and whether it was so great that it resulted in a total lack of

communication preventing an adequate defense, and (4) the balancing of these factors with the

public’s interest in the prompt and efficient administration of justice.” United States v. Mack, 258

F.3d 548, 556 (6th Cir. 2001).

       Timeliness. This factor weighs heavily against Fields, as a request for new counsel just

weeks before trial is untimely. See United States v. Powell, 847 F.3d 760, 778 (6th Cir. 2017)

(collecting cases). Fields says otherwise, faulting the district court for not scheduling a hearing on

the motion until the last business day before trial was to begin. But when evaluating such a motion,

the first factor considers “timeliness of the motion,” not the district court’s action on it. United

States v. Jennings, 83 F.3d 145, 148 (6th Cir. 1996).

       District Court’s Inquiry. Our caselaw provides that when faced with “a defendant wishing

to substitute counsel [who] ‘bring[s] any serious dissatisfaction with counsel to the attention of the

district court,’” the district court must “inquire into the defendant’s complaint and determine

whether there is good cause for the substitution.” Benitez v. United States, 521 F.3d 625, 632 (6th

Cir. 2008) (quoting Iles, 906 F.2d at 1131–32). The district court did not question Fields at the


                                                 -3-
No. 20-6242, United States v. Fields


hearing. But Fields never expressed a desire to speak to the district court, and, as Spedding even

emphasized to the district court, no substitution motion was ever filed by Fields or another attorney

on his behalf. And regardless, engagement with a defendant in person is just the “usual[]” rule

and is not triggered when a defendant fails to “show his hand” in the first instance. Iles, 906 F.2d

at 1131 (citation omitted). Here the district court made some inquiry into the nature of the

relationship between Spedding and Fields in open court, with Spedding summarily asserting the

two were discordant. Fields stood mute during that colloquy. Cf. Iles, 906 F.2d at 1131–32; United

States v. Ellens, 43 F. App’x 746, 749–50 (6th Cir. 2002). The district court’s inquiry could have

been more thorough by allowing “all of the interested parties to present their respective evidence

and arguments” concerning Spedding’s representation of Fields. United States v. Saldivar-

Trujillo, 380 F.3d 274, 278 (6th Cir. 2004). But the district court did make an inquiry of Spedding,

so this factor, while lacking, was not wholly absent. Thus, we conclude this factor marginally

supports withdrawal. See, e.g., United States v. DeBruler, 788 F. App’x 1010, 1013 (6th Cir.

2019).

         Extent of the Conflict. A lack of communication resulting from a defendant’s refusal to

cooperate with his attorney does not constitute good cause for substituting counsel. United States

v. Vasquez, 560 F.3d 461, 468 (6th Cir. 2009). Nor do “differences of opinions” on how to defend

a case. Powell, 847 F.3d at 779 (citation omitted). We see no reason to reject the district court’s

conclusion that without more specific evidence or reason for the conflict, their relationship was

not irreconcilable. This factor weighs against Fields.

         Public’s Interest. This final factor strongly supports the district court’s decision. “When

the granting of the defendant’s request would almost certainly necessitate a last-minute

continuance, the trial judge’s actions are entitled to extraordinary deference.” Vasquez, 560 F.3d


                                                 -4-
No. 20-6242, United States v. Fields


at 467 (citation omitted). Here the district court was appropriately concerned with promptly

administering justice considering the numerous resources expended, the various continuances

requested by defendant, and the victim’s travel schedule. Its on-the-ground perspective merits

significant respect when reviewing the cold appellate record.

          “An abuse of discretion occurs where the district court relies on clearly erroneous findings

of fact, improperly applies the law, or uses an erroneous legal standard.” Id. at 466 (internal

quotation marks omitted). Having reviewed the pertinent factors, we cannot agree with Fields that

the district court’s denial of Spedding’s motion to withdraw rises to this level.

                                                   B.

          Fields also contends the district court erred by refusing to delay his trial. In his briefing,

he complains about having received numerous electronic documents and files from the government

and being unable to review them with his attorney. But he presented those concerns to the district

court in several motions to continue trial, which the district court granted. The only time the

district court denied a motion by Fields to continue was on the first day of trial. Having granted

Fields several continuances and then been presented with a generic “not ready” assertion, we

cannot conclude the district court’s denial on that day constitutes “an unreasoning and arbitrary

insistence upon expeditiousness in the face of a justifiable request for delay.” Morris v. Slappy,

461 U.S. 1, 11–12 (1983) (internal quotation marks omitted).

                                                   II.

          Fields presses two trial-related issues on appeal, the sufficiency of the evidence supporting

his child-pornography convictions and the district court’s limiting of his cross-examination of the

victim.




                                                   -5-
No. 20-6242, United States v. Fields


                                                 A.

       A defendant violates 18 U.S.C. § 2251(a) if he “employs, uses, persuades, induces, entices,

or coerces any minor to engage in . . . any sexually explicit conduct for the purpose of producing

any visual depiction of such conduct[.]” This is a “specific-intent crime, which requires that the

defendant must purposefully or intentionally commit the act that violates the law and do so

intending to violate the law.” United States v. Frei, 995 F.3d 561, 566 (6th Cir. 2021). Thus, the

government must prove “that the defendant acted with the intent to create visual depictions of

sexually explicit conduct, and that the defendant knew the character and content of the visual

depictions.” Id. (internal quotation marks and emphases omitted).

       On appeal, Fields contends that the record evidence demonstrates the recordings were a

product of a “spontaneous decision to create a visual depiction in the middle of sexual activity”

and thus the government did not establish he engaged in the “sexually explicit conduct for the

purpose of producing” child pornography. United States v. McCauley, 983 F.3d 690, 695–96 (4th

Cir. 2020). But we do not consider whether Fields clears the “high bar” necessary to set aside the

jury’s verdict for this sufficiency-of-the-evidence challenge, United States v. Persaud, 866 F.3d

371, 380 (6th Cir. 2017), as Fields has forfeited our review of this issue.

       After the government completed its case-in-chief, Fields moved for a judgment of acquittal

under Federal Rule of Criminal Procedure 29 on one ground only—that the evidence was

“insufficient to sustain a conviction to show that Mr. Fields was the one [who] was actually taking

the video.” “[W]here a Rule 29 motion is made on specific grounds,” we find forfeited all non-

specified grounds. United States v. Hamm, 952 F.3d 728, 739–40 (6th Cir. 2020). By specifying

in the district court a challenge to the proofs concerning who made the videos, he cannot now press

his purpose-of-the-sexual-activity ground for relief in this court.


                                                 -6-
No. 20-6242, United States v. Fields


                                                  B.

       The other trial issue deals with the limits imposed by the district court on what defendant

could ask of his victim. “The Constitution guarantees a fair trial through the Due Process Clauses,

but it defines the basic elements of a fair trial largely through the several provisions of the Sixth

Amendment. . . .” Strickland v. Washington, 466 U.S. 668, 684–85 (1984). The Sixth and

Fourteenth Amendments guarantee the right of a criminal defendant in a state or federal

prosecution “to be confronted with the witnesses against him.” U.S. Const. amend. VI; id. amend

XIV; see also Crawford v. Washington, 541 U.S. 36, 42 (2004). Cross-examination is a “primary

interest” secured by the Confrontation Clause and “the principal means by which the believability

of a witness and the truth of his testimony are tested.” Davis v. Alaska, 415 U.S. 308, 315–16

(1974) (citation omitted). A criminal defendant’s confrontation rights are not limitless, however.

“[T]rial judges [may] . . . impose reasonable limits on such cross-examination based on concerns

about, among other things, harassment, prejudice, confusion of the issues, . . . or interrogation that

is repetitive or only marginally relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).

       Where “it is merely the extent of cross-examination that is limited,” the Confrontation

Clause question is “whether the jury had enough information, despite the limits placed on

otherwise permitted cross-examination, to assess the defense theory.” Stewart v. Wolfenbarger,

468 F.3d 338, 347 (6th Cir. 2006) (citation omitted). Under this standard, it is only “when the

defense is not allowed to place before the jury facts from which bias, prejudice or lack of credibility

of a prosecution witness might be inferred,” Dorsey v. Parke, 872 F.2d 163, 167 (6th Cir. 1989)

(alterations, internal quotation marks, and emphasis omitted), that “there is indeed a denial or

significant diminution of cross-examination that implicates the Confrontation Clause,” Boggs v.

Collins, 226 F.3d 728, 739 (6th Cir. 2000). “We review a district court’s decision to limit the


                                                 -7-
No. 20-6242, United States v. Fields


scope of cross-examination under the abuse-of-discretion standard.” United States v. Howard,

621 F.3d 433, 456 (6th Cir. 2010).

       Fields claims the district court wrongly precluded him from “presenting evidence, asking

questions, or making arguments at trial relating to the defenses of mistake-of-age or consent.” He

argues that he should have been permitted to introduce evidence of the minor’s age (including her

allegedly having lied to him and others about it) and her having consented to the sexual activity.

But as the district court correctly noted, § 2251(a) contains no defense for “mistake-of-age,”

United States v. Humphrey, 608 F.3d 955, 962 (6th Cir. 2010), or “consent,” United States v.

Sibley, 681 F. App’x 457, 461 (6th Cir. 2017). The district court therefore acted within its bounds

to prevent Fields from broaching those topics. And to the extent Fields wanted to use this evidence

to otherwise impeach his victim’s testimony, we discern no abuse of discretion in the district

court’s conclusion that “the probative value of the proposed cross-examination is substantially

outweighed by a danger of unfair prejudice because it likely will confuse the issues and mislead

the jury.”

                                               III.

       That brings us to two sentencing challenges: the substantive reasonableness of Fields’s

custodial sentence and one of his special conditions of supervised release.

                                                A.

       The Guidelines range for Fields’s convictions was 720 months, but the district court varied

downward and imposed a 420-month sentence. Defendant claims this below-Guidelines sentence

is substantively unreasonable because it reflects an unwarranted sentence disparity among

defendants with similar records who have been found guilty of similar conduct. See 18 U.S.C.

§ 3553(a)(6). We “consider the substantive reasonableness of the sentence imposed under an


                                                -8-
No. 20-6242, United States v. Fields


abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51 (2007). A sentence is

substantively unreasonable when a district court “place[s] too much weight on some of the

§ 3553(a) factors and too little on others in sentencing the individual.” United States v. Rayyan,

885 F.3d 436, 442 (6th Cir. 2018). A sentence within the Guidelines range is entitled to a

presumption of reasonableness and where, as here, a below-Guidelines sentence is imposed,

“simple logic compels the conclusion that . . . defendant’s task of persuading us that the more

lenient sentence . . . is unreasonably long is even more demanding.” United States v. Curry,

536 F.3d 571, 573 (6th Cir. 2008).

       Fields gives us no reason to conclude his challenge overcomes this “heavy burden.” United

States v. Greco, 734 F.3d 441, 450 (6th Cir. 2013). A thorough review of the sentencing transcript

reflects that the district court carefully considered the § 3553(a) factors, emphasizing the severity

defendant’s “grievous mistake,” his lack of demonstrating remorse to the victim and her family,

and his crime’s impact. Together, these dictated a “significant sentence”—albeit one with a

“significant variance[.]” Fields’s displeasure with the district court’s weighing of the factors does

not make his sentence substantively unreasonable. See United States v. Adkins, 729 F.3d 559, 571

(6th Cir. 2013).

       On § 3553(a)’s disparity factor, which Fields says should have rendered a lesser sentence,

the district court criticized the government’s submission of purportedly similar cases within that

judicial district given the national—not district-level—lens the statutory factor commands. See

§ 3553(a)(6); Greco, 734 F.3d at 451. But we do not understand, as Fields does, that the district

court’s explanation for why just focusing on raw Guidelines numbers generally (even if national)

when examining sentencing disparities “is of limited value” demonstrates that it “did not

meaningfully consider Mr. Fields’s sentencing disparity argument” or give sufficient weight to it.


                                                -9-
No. 20-6242, United States v. Fields


Nor do we find persuasive defendant’s post-sentencing citation to recent data from the Sentencing

Commission concerning sexual-abuse offenses. He did not present that information to the district

court, and even if he did, we do not “require[] a district court to consult the Sentencing

Commission’s collected data before issuing a sentence.” United States v. Hymes, 19 F.4th 928,

935 (6th Cir. 2021). This is because we give attention to how a district court calculates the

Guidelines range, and if done so correctly (which Fields does not dispute here), “it has necessarily

taken into account the need to avoid unwarranted sentence disparities, viewed nationally.” Id.

(internal quotation marks omitted). Stated differently, the district court’s over-forty-percent

variance “was far below the Guidelines, and that range is considered good evidence of the national

standard.” United States v. Simmons, 501 F.3d 620, 627 (6th Cir. 2007).

       For these reasons, Fields did not demonstrate that his below-Guidelines sentence was

substantively unreasonable.

                                                 B.

       Fields next challenges just one of the fourteen imposed special conditions of supervised

release. Condition Number Six provides: “You must not possess, view, listen to, or go to locations

where any form of pornography, sexually stimulating performances, or sexually oriented material,

items, or services are available.” Fields argues this condition constitutes a “greater deprivation of

liberty than is reasonably necessary,” see 18 U.S.C. § 3583(d)(2), because it can be read as

prohibiting access to any location where the Internet is available.

       Fields does not allege a procedural error, so we review the district court’s special conditions

of supervised release for substantive reasonableness. United States v. Carter, 463 F.3d 526, 528–

29 (6th Cir. 2006). A non-mandatory supervised-release condition is substantively reasonable if

it (1) “is reasonably related to . . . the nature and circumstances of the offense and the history and


                                                -10-
No. 20-6242, United States v. Fields


characteristics of the defendant, and the need to afford adequate deterrence, to protect the public

from further crimes of the defendant, and to provide the defendant with needed educational or

vocational training, medical care, or other correctional treatment in the most effective manner”;

(2) “involves no greater deprivation of liberty than is reasonably necessary to achieve these goals”;

and (3) “is consistent with any pertinent policy statements issued by the Sentencing Commission.”

United States v. Zobel, 696 F.3d 558, 573 (6th Cir. 2012) (citation omitted). But because Fields

did not raise this objection below, plain-error review applies. Id. at 572. And we cannot agree

that Fields has demonstrated an obvious error affecting his substantial rights and the fairness,

integrity, or public reputation of the judicial proceedings. Id. at 566.

       The district court imposed a reasonable condition that limits Fields’s access to sexually

explicit materials based on his child pornography convictions. Fatal to his challenge is that no

binding caselaw prohibited the district court from imposing this condition. See United States v.

Al-Maliki, 787 F.3d 784, 794 (6th Cir. 2015). Citing United States v. Inman, Fields says otherwise.

666 F.3d 1001 (6th Cir. 2012) (per curiam). That case is of no help to Fields because it:

(1) involved a different special condition (one that restricted the defendant’s access to computers);

and (2) did not find a substantive-reasonableness error. Instead, we remanded to the district court

for “a more thorough analysis of the pertinent sentencing factors” (i.e., to remedy the defendant’s

procedural challenge—that it did not adequately explain his sentence). Id. at 1004–06. Moreover,

and as the government notes, our caselaw involving plain error challenges to the same condition

arising from the same judicial district is not in defendant’s favor. See, e.g., United States v. Chase,

740 F. App’x 833, 835–36 (6th Cir. 2018).




                                                 -11-
No. 20-6242, United States v. Fields


                                                 IV.

       Finally, having identified no error below, Fields is not entitled to reversal of his convictions

based cumulative error, see United States v. Richards, 659 F.3d 527, 549 (6th Cir. 2011), and we

have no need to consider his request for reassignment, see United States v. Jeross, 521 F.3d 562,

587 (6th Cir. 2008).

                                                 V.

       For these reasons, we affirm the district court’s judgment.




                                                -12-